DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 3/2/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See the “sensor receiving means” of Claim 16.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “acquisition unit” in Claims 14, 16, 18, and 19 (corresponding structure at least disclosed by Paragraph [0035] in the amended Specification of 7/27/2016).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 4, 9, 13, 14, 16, 18, 19, and 21-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Li et al. (US 20100102250 A1), Ben-Hur et al. (US 20100205124 A1), Kejariwal et al. (US 20100070457 A1), and West et al. (US 20090319244 A1), either singularly or in combination, fail to anticipate or render obvious a method of automated authenticating a mark attached to an item and comprising a marker that emits light under illumination, the method comprising executing by means of a device comprising an acquisition unit, a processing equipment including a processing unit, a memory unit being configured to store code executable by the processing unit, and a communication unit the steps of: - acquiring, by the acquisition unit, a light spectrum from the mark placed in the field of view of the acquisition unit, to provide a light spectrum data comprising values, each value being a light intensity value of the light emitted from the mark for a corresponding wavelength; -    analyzing, by the processing equipment, the light spectrum data by: - applying at least two decision trees onto the light intensity values of the light spectrum data to obtain one first intermediate result for each applied decision tree from the at least decision trees, the first intermediate result indicating whether the mark is authentic or not, wherein each of the at least two decision trees is applied to a different one of the following: a set of individual intensity values, difference, ratio, sum, and derivative of the light intensity values; and - applying at least two statistical processings, each of the at least two statistical processings being a statistical processing selected from regression, support vector machines, Bayesian statistics and Kernel estimators, onto the same light intensity values of the light spectrum data to obtain one second intermediate result for each applied processing from the at least two processings, the second intermediate result indicating whether the mark is authentic or not, wherein the statistical processings of the at least two statistical processings differ from each other, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 14 is allowed because the closest prior art, Li et al. (US 20100102250 A1), Ben-Hur et al. (US 20100205124 A1), Kejariwal et al. (US 20100070457 A1), and West et al. (US 20090319244 A1), either singularly or in combination, fail to anticipate or render obvious a device for automated authenticating a mark attached to an item and comprising a marker that emits light under illumination, the device comprising: a processing equipment including a processing unit, a memory unit being configured to store code executable by the processing unit, and a communication unit, the processing equipment being configured to analyze the light spectrum data by applying at least two decision trees onto the light intensity values of the light spectrum data to obtain one first intermediate result for each applied decision tree from the at least two decision trees, the first intermediate result indicating whether the mark is authentic or not, wherein each of the at least two decision trees is applied to a different one of the following: a set of individual intensity values, difference, ratio, sum, and derivative of the light intensity values, and by applying at least two statistical processings, each of the at least two statistical processings being a statistical processing selected from regression, support vector machines, Bayesian statistics and Kernel estimators, onto the same light intensity values of the light spectrum data to obtain one second intermediate result for each applied processing from the at least two processings, the second intermediate result indicating whether the mark is authentic or not, wherein the statistical processings of the at least two statistical processings differ from each other, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865